PER CURIAM.
Motion for mandamus denied, without costs, on the ground that the faculty of the New York University, in passing on the qualifications of' the petitioner, acts as a quasi judicial body, whose determination cannot be reversed by mandamus (People ex rel. Jones v. N. Y. HomeopatMe Medical College and Hospital, 20 N. Y. Supp. 379); also in that this court has original jurisdiction to grant the writ of mandamus only to a judge or judges (section 2069, Code Civ. Proc); and, further, that the remedy by alternative writ of mandamus has been passed upon by the Special Term, and denied by order of Mr. Justice Blackmar, February, 26, 1914. See, also, 146 N. Y. Supp. 1091.